John Hancock Core Bond Trust Procedures Pursuant to Rule 10f-3 (1) Name of Underwriter and Underwriting Syndicate Members Lead Manager BofA, Barclays Co-Mgr Deutsche Bank, Mitsubishi OFJ Securities, Scotia Capital, Wachovia Securities (2) Names of Issuers: World Omni Auto Receivables Trust (3) Title of Securities: WOART 2009-A A4, Cusip – 98156YAF8 (4) Date of First Offering: 4/7/2009 (5) Amount of Total Offering : $147,000,000 (6) Unit Price of Offering: $99.98259 Comparable Securities 1) Nissan Auto Receivabls Trust Cusip 65476AAF2 2) Harley Davidson Motorcycle Trust Cusip 41283XAC3 3) Ford Credit Auto Owner Trust Cusip 34528WAG6 (7) Underwriting Spread or Commission: Zero commission on bond new issues. Fair and reasonable fee paid to underwriter from issuer. (8) Years of Issuer’s Operations: 5 (9) Trade Date: 4/7/2009 (10) Portfolio Assets on Trade Date $288,369,433.15 (11) Price Paid per Unit $99.98259 (12) Total Price Paid by Portfolio 375,000 bonds @ $99.98259 $ 374,934.71 (13) Total Price Paid by Portfolio (12) plus Total Price Paid for same securities by other portfolios for which subadviser acts as investment adviser 20,000,000 bonds @ $99.98259 $19,996,518.00 (14) % of Portfolio Assets Applied to Purchase 0.130% (15) Test set forth in paragraph (B)(4) of Procedures satisfied? Yes (16) Prohibitions set forth in paragraph (B)(5) of Procedures not violated? Not violated (17) Years of Continuous Operation (unless municipal security, see below) 5 years (18) Municipal Security - Received a rating in compliance with paragraph (A)(4) of the Procedures? N/A (19) Have the conditions in paragraphs (B)(1)(a), (B)(1)(b) and (B)(1)(c) of Procedures been satisfied? Yes All purchases by Wells Capital Management described above were effected in compliance with the Trust’s Rule 10f-3 procedures. John Hancock Core Bond Trust Procedures Pursuant to Rule 10f-3 (1) Name of Underwriter and Underwriting Syndicate Members JT Managers – GS, Barclays, JPM, MS
